Title: To George Washington from Edmund Randolph, 15 July 1794
From: Randolph, Edmund
To: Washington, George


               
                  
                  Philadelphia July 15th 1794.
               
               The Secretary of State has the honor of reporting to the President of the United States, as follows.
               1. The resolutions from Kentucky of the 24th of May, upon which the address to the President and Congress is founded, involve very momentous matter.
               
               The temper of that country is roused to an extreme. They entertain suspicions that it is not the wish of every state in the Union that they should enjoy the Mississippi, or should continue members of the union. Great allowance is therefore made for their sensibility. Still the resolutions and address ought not to receive a formal answer. These are the reasons.
               1. Altho’ individuals, of whatsoever number, great or small, have a right to petition, memorialize or remonstrate for a redress of grievances, there is a respect, which every Government ought to exact for itself. To charge the General Government with design in not adopting effectual measures for attaining the navigation—to intimate, that its measures have been uniformly concealed from the people of Kentucky, and veiled in mysterious secrecy, and that civil liberty is prostituted, when the servants of the people are suffered to tell them, that communications, which they may judge important ought not to be intrusted to them; as if the Executive was bound to promulge, what it might deem injurious to the public interest to be known; to demand that Spain be compelled to acknowledge their right, or that an end be put to all negotiations on that subject; to censure the President for tame submission, and to exclaim against the want of protection, after all that has been done; These things have no claim upon a formal answer; many of them being unfounded, and all untenable upon principle.
               2. The resolutions even as far as they go, are those of a part of the state who seem to have begun the business, only that the sense of the whole state may be taken.
               3. It is impossible to satisfy the expectations expressed in the 5th resolution; without establishing a precedent for throwing open the archives of the Executive to the whole world, on all occasions.
               4. As much has been already communicated to the Governor of Kentucky in the letter of the 29th of March last as can be with propriety, except what may be added in consequence of the recommendation of the two houses of Congress.
               5. That letter has not yet been acknowledged by the Governor; and we do not know, whether it was generally circulated at the time of the meeting of the 24th of May.
               The Secretary of State is therefore of opinion, that a letter be written to the Governor of Kentucky in pursuance of the
                  
                  resolutions of the Senate and House of Representatives; and if in the course of writing it, any matter can be interwoven, which may obviate the complaints, which have been uttered, without appearing to be intended as answers to the resolutions, and without violating the degree of secrecy due to negotiations existing, or the respect due to the Government, that it ought to be attended to.
               
                  Edm: Randolph.
               
            